Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 8, 17, and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “a method of locating a tire pressure monitor system valve stem during a wheel assembly operation, comprising: positioning a robotic wheel gripper unit above a wheel such that a gripper tool, which comprises a plurality of gripper fingers and at least one sensor configured to detect a location of a tire pressure monitor system valve stem on a wheel, is positioned above the wheel; lowering the gripper tool into a scanning position so as to dispose the gripper fingers about an outer periphery of the wheel and to position the sensor between a top and a bottom surface of the wheel; rotating the gripper tool about the wheel until the sensor detects the location of the tire pressure monitor system valve stem; recording the location of the tire pressure monitor system valve stem relative to a fixed reference point; moving the gripper tool into a gripping configuration, wherein the gripper fingers engage a portion of the wheel; rotating the wheel to position the tire pressure monitor system valve stem at a predetermined location; and releasing the wheel by moving the gripping tool into a releasing configuration, whereby the gripping fingers are no longer in contact with the wheel.”, as recited in Claim 1
the structural and operative relationship between the tire pressure monitor system valve stem, gripper tool, gripper fingers, sensor, wheel, scanning position, top and bottom surfaces of the wheel, and gripping configuration.  Especially as it relates to the gripper tool lowering the sensor into a scanning position about the perimeter of the wheel and moving the sensor to detect the position of the tire pressure monitor system valve stem before engaging the wheel with the gripper tool gripper fingers to move the wheel.
The art of record fails to render obvious the claimed combination of: “A robotic wheel gripper unit configured for gripping and transporting a wheel to a predetermined position, comprising: a selectively moveable arm; and a gripper tool that is connected to a first end of the moveable arm; wherein the gripper tool further includes a plurality of gripper fingers carried on platforms and configured for selectively engaging a portion of a wheel; and wherein the gripper tool further comprises at least one sensor mounted to at least one of the platforms and configured to detect a location of a predetermined element on the wheel indicating to the moveable arm a rotation of the gripper tool about the wheel until the sensor detects the location of the predetermined element on the wheel.”, as recited in Claim 8 specifically:
the structural and operative relationship between the wheel, selectively movable arm, gripper tool, plurality of gripper fingers, platforms, sensor, and predetermined element on the wheel. Especially as it relates to the gripper tool moving the sensor into a scanning position about the perimeter of the wheel and moving the sensor to detect the position of the predetermined element on the wheel before engaging the wheel with the gripper tool gripper fingers to move the wheel.
The art of record fails to render obvious the claimed combination of: “A robotic wheel gripper unit configured for gripping and transporting a wheel to a predetermined position, comprising: a selectively moveable arm; and a gripper tool being connected to a first end of the moveable arm and including a plurality of gripper fingers and at least one sensor, the at least one sensor configured to detect a location of a tire pressure monitor system valve stem on the wheel, -and wherein the gripper tool is configured to position above a wheel and detect receive thea location of then tire pressure monitor system valve stem on a wheel from the at least one sensor, lower into a scanning position so as to dispose the gripper fingers about an outer periphery of the wheel and to position the sensor between a top and a bottom surface of the wheel; rotate about the wheel until the sensor detects the location of the tire pressure monitor system valve stem; record the location of the tire pressure monitor system valve stem relative to a fixed reference point; move the gripper tool into a gripping configuration, wherein the gripper fingers engage a portion of the wheel; rotate the wheel to position the tire pressure monitor system valve stem at a predetermined location; and release the wheel whereby the gripping fingers are no longer in contact with the wheel.”, as recited in Claim 17 specifically:
the structural and operative relationship between the wheel, selectively moveable arm, gripper tool, plurality of gripper fingers, sensor, tire pressure monitor system valve stem, and scanning position. Especially as it relates to the gripper tool lowering the sensor into a scanning position about the perimeter of the wheel and moving the sensor to detect the position of the tire pressure monitor system valve stem before engaging the wheel with the gripper tool gripper fingers to move the wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2021/10/15, with respect to the Examiner’s Rejection of Claims 8-19 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 8-19 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 20120073764 A1 has been cited by the examiner as pertinent to the applicant’s disclosure because it teaches a wheel transferring robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652